Citation Nr: 1817812	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-50 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee condition, and if so, whether service connection is warranted.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2018 and a transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In this decision, the Board will reopen the claim for service connection for a right knee condition.  The issues of entitlement to service connection for a right knee condition, entitlement to service connection for a left knee condition, entitlement to service connection for sleep apnea, entitlement to service connection for erectile dysfunction, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed August 2006 rating decision, the RO denied service connection for a right knee condition. 

 2. Evidence added to the record since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right knee condition.


CONCLUSIONS OF LAW

 1. The August 2006 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

 2. New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for a right knee condition have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
The Veteran's claim for service connection for a right knee condition was initially denied by way of an August 2006 rating decision.  The claim was denied because the Veteran's service treatment records (STRs) did not reveal any complaints of, treatment for, or diagnosis of a right knee condition.  The claim was also denied because there was no evidence that the condition existed from military service until the present time.  The Veteran was notified of the decision in an August 2006 letter, but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.
New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).
Since the August 2006 denial, new evidence in the form of treatment records, letters, and lay statements has been associated with the claims file.  Some of that evidence is also material.
The evidence added to the record since August 2006 includes a January 2018 Board hearing transcript.  During the January 2018 Board hearing, the Veteran testified that he has a right knee condition secondary to a left knee injury which occurred during service.  The Veteran further testified that his left knee condition has continued to aggravate his right knee condition since service and that he sought treatment for his knees during service, but the records were destroyed.  As the foregoing evidence establishes a right knee condition which existed from military service until the present time, new and material evidence has been received, and the claim for service connection for a right knee condition is reopened.


ORDER

New and material evidence having been received, reopening of the claim for service connection for a right knee condition is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159 (a)(2).
In April 2006, the Veteran filed claims of entitlement to service connection for erectile dysfunction, and sleep apnea.  Following review of the Veteran's claims file, the Board finds that VA examinations are warranted for each of the aforementioned service connection claims.
With regard to erectile dysfunction, the Veteran testified during the January 2018 Board hearing that he first experienced erectile dysfunction during service and continues to suffer with it today.  See January 2018 Hearing Transcript.  The Board observes that the Veteran is competent to state that he has recurrent erectile dysfunction.  The Veteran also submitted correspondence dated January 8, 2018 in which he stated he first experienced erectile dysfunction while on active military duty, but due to the nature of the condition he did not want to talk to other men or women about it.  
With regard to sleep apnea, the Veteran testified during the January 2018 Board hearing that he was exposed to asbestos, weapons fumes, and tank exhaust during service.  Id.  The Veteran's STRs document the Veteran's complaint of sore throat and headache.  As previously mentioned, the Veteran's personnel records document a MOS of armor intelligence specialist.  The Veteran also submitted correspondence dated January 8, 2018 in which he stated that he first experienced sleep issues as early as 1962 when he was on active duty.
In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded VA examinations to determine whether a causal relationship exists between service and any of his current conditions.  McLendon, 20 Vet. App. at 81.
In addressing the claim regarding a left knee condition, the Board notes that the evidence of record includes a February 2015 VA examination report in which the examiner opined that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the gap of over 50 years between the original injury in 1962 and his more recent complaints found in his VA records dated August 4, 2014 makes it unlikely that his current complaints are a continuation of the same injury; therefore the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  Unfortunately, the Board finds the February 2015 VA examiner's opinion an inadequate basis upon which to decide the Veteran's claim, as the examiner did not address the Veteran's reports of continuity of symptomatology since service.  The Veteran is competent to provide lay evidence concerning the onset and continuity of his symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran testified during the January 2018 Board hearing that he has continued to experience left knee pain since service.   
Additionally, the Board notes that the evidence of record contains additional contentions regarding the Veteran's claim for service connection for a left knee condition which have not previously been addressed.  Specifically, the Veteran testified that he has a left knee condition as a result of serving in a tank unit which required him to repeatedly get in and out of a tank.  In light of the foregoing, the Board finds that a remand for an addendum opinion addressing the Veteran's lay statements and additional contentions is necessary.    
Given that the Veteran has claimed his right knee condition is secondary to his left knee condition, that claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).
Turning to the claim regarding bilateral hearing loss, the Veteran testified during the January 2018 Board hearing that his hearing loss has gotten worse since the February 2015 VA audiological examination.  See January 2018 Hearing Transcript.  In light of that assertion, the Veteran should be afforded a contemporaneous VA audiological examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).     
Updated VA treatment records should also be requested.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of his knee conditions. The claims file should be made available to the examiner and review of the file should be noted in the requested report. The examiner should record the full history of the identified disabilities, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has a left knee condition that had its onset in service or within one year of his separation from service, or is otherwise related to service. ).  In rendering this opinion, the examiner is asked to specifically address the Veteran's contention that he has continued to experience left knee pain since service.  The examiner is also asked to specifically address the Veteran's contentions that he has a current left knee condition as a result of serving in a tank unit which required him to repeatedly get in and out of a tank, and as a result of a fall from a tank.  Additionally, the examiner is asked to specifically address the significance of the diagnosis of left knee strain in the Veteran's STRs. 

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran has a right knee condition that had its onset in service or within one year of his separation from service, or is otherwise related to service.

(c) If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's right knee condition was caused by his left knee condition. Please explain why or why not. 

(d) If not caused by his left knee condition, is it at least as likely as not that the right knee condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the left knee condition? Please explain why or why not.

(e) If the examiner finds that the right knee condition has been permanently worsened beyond normal progression (aggravated) by the left knee condition, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to the left knee condition.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's erectile dysfunction.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has erectile dysfunction that had its onset in service or within one year of his separation from service, or is otherwise related to service.  The examiner is asked to specifically address the Veteran's contention that he has had erectile dysfunction since service, but due to the nature of the condition he did not want to talk to other men or women about it.  If the examiner determines that the erectile dysfunction did not have its onset in service, or within one year of separation from service, he or she should provide an opinion as to the most likely etiology of the erectile dysfunction.

4. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's sleep apnea.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms. Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has sleep apnea that had its onset in service or within one year of his separation from service, or is otherwise related to service.  The examiner is asked to specifically address the Veteran's contentions that he was exposed to asbestos, weapons fumes, and tank exhaust during service which lead to respiratory problems, and that he first experienced sleep issues in 1962 during service.  The examiner is also asked to address the Veteran's complaint of sore throat and headache noted in his STRs. If the examiner determines that the sleep apnea did not have its onset in service, or within one year of separation from service, he or she should provide an opinion as to the most likely etiology of the sleep apnea.

5. Schedule the Veteran for a VA audiological examination to assess the severity of his bilateral hearing loss.  All necessary tests should be conducted, including pure tone testing and word recognition testing using the Maryland CNC word list.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

 All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

6. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


